PER CURIAM.
The parties’ marriage was dissolved by the trial court. On appeal, husband alleges the trial court erred in awarding wife maintenance and awarding wife attorney’s fees. We disagree. The trial court acted within its discretion and its findings are supported by the evidence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).